Case 9:18-cr-80160-WPD Document 44 Entered on FLSD Docket 12/16/2020 Page 1 of 23
                                                                               FILED BY                     D.C.


                            U N ITED STA TES DISTRIC T C O U RT
                                                                                       2E2 15 2222
                                                                                        ANGELA E.NOBLE
                            SO UT H ERN D ISTR ICT O F FLO R ID A                      GLERK U S DISI C::
                                                                                       s.o.oFf1
                                                                                              '.:.-MIAMI

                          CASE NO.18-cr-80160-DlM lTROULEAS(s)
                                       18 U.S.C.j371
                                       18U.S.C.j1956(h)
                                       18U.S.C.j1956(a)(2)(A)
                                       18U.S.C.j981(a)(1)(C)
                                       18U.S.C.j982(a)(1)
  UN ITED STA TES O F A M ERIC A,

  V S.


  R AUL G O RR IN BELISA RIO ,
  CLAU D IA PA TR IC IA D IAZ G UILLEN ,and
  ADRIAN JOSE VELASQUEZ FIGUEROA,

                       D efendants.


                                SUPER SED ING IN D ICT M EN T

         TheGrand Jury chargesthat:

                                  G EN ER AL A LLEG A TIO NS

         Ata11tim es relevantto this Superseding Indictm ent,unless othenvise specitied:

                         R ELEV AN T STAT UTO RY BA C K G RO UN D

                The Foreign Corrupt Practices A ct of 1977,as am ended,Title 15,U nited States

  Code,Sections78dd-1,etseq.(theLûFCPA''),wasenactedbyCongressforthepurposeof,among
  otherthings,m aking itunlaw fulto actcorruptly in furtherance ofan offer,prom ise,authorization,

  or paym ent of m oney or anything of value to a foreign governm ent ofticial for the purpose of

  assisting in obtaining orretaining businessfor,or directing businessto,any person.
Case 9:18-cr-80160-WPD Document 44 Entered on FLSD Docket 12/16/2020 Page 2 of 23




                          R ELEVA N T EN TITIE S A ND IN DIV IDU A LS

                  Defendant, R AUL G O RR IN BELISA RIO , w as a citizen and national of

  Venezuela,who atvarious periods of the conspiracy w as a resident ofthe United States,having

  m aintained a residence in CoralGables,Florida.R AUL G O RR IN BELISA R IO w asaûsdom estic

  concenf'asthatterm isused intheFCPA,Title 15,United StatesCode,Sections78dd-2(a)and
  78dd-2(h)(1).
                  ûûcom pany 1''w as a com pany incorporated and registered in Panam a, and w as

  benefcially controlled by IG U L G O R R IN BELISA RIO .

         4.       ûtcompany 2''was a com pany incorporated and registered in Panam a,and was

  beneficially controlled by R AU L G O R R IN BELISA RIO .

                  ûtcom pany 3''w as a com pany incorporated and registered in Panam a, and w as

  beneficially controlled by R A UL G O R R IN BELISA R IO .

                  D efendant,CL AU D IA PA TR IC IA D IA Z G U ILLEN ,w as a citizen and national

  ofV enezuela. From in oraround 2011through in oraround 2013,CLA U D IA PA TRICIA D IA Z

  G U ILLEN served as the N ationalTreasurer of V enezuela,w ith decision-m aking authority and

  influence within the Oficina Nacional del Tesoro (the ûsvenezuelan National Treasury'').
  C LAU D IA PA TR ICIA D IA Z G U ILLEN w as a Ctforeign ofticial''as thatterm is used in the

  Foreign CorruptPracticesAct(çûFCPA''),Title 15,United StatesCode,Sections78dd-2(h)(2)(A)
  and78dd-3(t)(2)(A).
                  Defendant, ADW AN JO SE VELASQUEZ FIGUEROA,was the spouse of
  C LAU D IA PA TRIC IA D IAZ G UILLEN and a citizen and nationalofV enezuela.

                  AlejandroAndradeCedenowasa citizen andnationalofVenezuela. From in or
  around 2007 through in or around 2010,Alejandro Andrade Cedeno served as the National


                                                 2
Case 9:18-cr-80160-WPD Document 44 Entered on FLSD Docket 12/16/2020 Page 3 of 23




  Treasurer of Venezuela,with decision-making authority and intluence within the Venezuelan

  N ationalTreasury,and thusw as a idforeign official''asthatterm is defined in the FCPA ,Title 15,

  United StatesCode,Sections78dd-2(h)(2)(A)and 78dd-3(9(2)(A).
         9.      GabrielA rturo Jim enez A ray w as a V enezuelan citizen and nationaland an ow ner

  ofBanco Peravia,a bank located in theD om inican R epublic. GabrielA rturo Jim enez A ray w as a

  t'person''and an çsagent''ofa person asthose term sare defined in theFCPA ,Title 15,U nited States

  Code,Section 78dd-3(9(l).
                                   FA CT UA L BA C K G R O UN D

         10.     From in or around 2008 through in or around 2017, R AU L G O R RIN

  BELISARIO,CLAUDIA PATRICIA DIAZ GUILLEN,ADRIAN JOSE VELASQUEZ
  FIG U ER O A ,and their co-conspirators engaged in a corrupt schem e in connection w ith foreign

  currency exchanges conducted for the V enezuelan governm ent. ln total, R AUL G O R RIN

  BELISA R IO paid hundreds ofm illionsof dollars in bribes to secure the rights to engage in over

  $1 billion in foreign currency exchange transactionsthatresulted in profitsto R AUL G ORRIN
  BELISA RIO ofhundreds ofm illionsofdollars.

         11.     ln the schem e, R AU L G O R RIN BEL ISA RIO , together w ith others, offered,

  prom ised,authorized,and m ade corruptpaym ents to V enezuelan governm entofficials,including

  two consecutiveNationalTreasurersin Venezuela,Alejandro AndradeCedeno and CLAUDIA
  PA TRIC IA DIA Z G UILLEN , in order to secure an im proper advantage in obtaining and

  retaining the rightsto conductforeign currency exchange transactions atfavorable rates. R AUL

  G O RR IN BELISA R IO used both personalbank accountsand bnnk accountsheld by com panies

  thathe beneficially ow ned and controlled to w ire bribe paym ents.




                                                  3
Case 9:18-cr-80160-WPD Document 44 Entered on FLSD Docket 12/16/2020 Page 4 of 23




                Specitically,beginningin oraround 2008,I'AUL GORRIN BELISARIO offered,

  promised,authorized,and paid bribes to Alejandro Andrade Cedeno in orderto,among other
  things,intluenceandinduceAlejandroAndradeCedenotopennitRAUL GORRIN BELISARIO
  to conduct foreign currency exchanges for the V enezuelan governm ent and secure an im proper

  advantage in acquiring the rightto conductsuch exchange transactions.

                In or around 2010,R AU L G O R R IN B ELISA R IO partnered w ith G abrielA rturo

  Jimenez Arayto acquire Banco Peraviato assistin laundering bribespaid to Venezuelan officials

  and the proceeds ofthisand otherschem es.

         14.    In or around 2011,w hen C LA U D IA PA TR ICIA D IA Z G U IL LE N becam e the

  NationalTreasurerof Venezuela,Alejandro Andrade Cedeno introduced RAUL GQRRIN
  BELISA RIO to CLA UD IA PA TR IC IA D IA Z G U ILLEN and her spouse,A D RIA N JO SE

  VELASQUEZ FIGUEROA.
                Begilm ing in oraround 2011,R AU L G O R RIN BE LISA RIO offered,prom ised,

  authorized, and paid bribes to CLA UD IA PA TR ICIA DIA Z G U ILLEN , including through

  ADRIAN JOSE VELASQUEZ FIGUEROA, for purposes of influencing and inducing
  CLA UD IA PA TR ICIA DIA Z G UILLEN to perm itR AU L G O R RIN BELISA R IO to conduct

  foreign currency exchanges forthe V enezuelan governm entand securing an im proper advantage

  in acquiring the rightto conductsuch exchange transactions.

                To concealthe paym ents,I'A UL G O RR IN B ELISA RIO ,together w ith others,

  used bank accountsheld in thenam e ofshellcom paniesand disguised anum berofbribe paym ents

  forthebenefitofC LA UD IA PAT RIC IA D IA Z G U ILLEN by m akingthe paym entsto A D RIAN

  JOSE VELASQUEZ FIGUEROA,the spouse ofCLAUDIA PATRICIA DIAZ GUILLEN,
  instead ofto CLA UD IA PA TRIC IA D IA Z G UIL LE N herself.
Case 9:18-cr-80160-WPD Document 44 Entered on FLSD Docket 12/16/2020 Page 5 of 23




                From in or around 2011 through in or around 2013, RAUL GO RRIN

  BELISARIO caused bribe paym ents,totaling atleastapproxim ately $65 m illion to be paid for
  the benefitofCLAUDIA PATRICIA DIAZ GUILLEN. Forexample,in furtherance ofthe

  bribery schem eand in orderto prom otethe illegalbribery schem e,betw een in oraround N ovem ber

  2012 and in or azound M ay 2013,IG UL GORRIN BELISARIO wired approxim ately $8.6
  millionfrom bank accountsin Switzerlandto bank accountsin theSouthern DistrictofFloridafor

  thebenefitofCLAUDIA PATRICIA DIAZ GUILLEN and ADRIAN JOSE VELASQUEZ
  FIG U ERO A .

         18.      D uring thetim e thatC LAU DIA PA TR ICIA DIA Z G UILLEN w asthe N ational

  TreasurerofV enezuela,and after,R AU L G O R R IN BELISA R IO caused bribe paym entstotaling

  atleastapproximately$94milliontobepaidforthebenefitofAlejandroAndradeCedeno,forthe
  purposeof,among otherthings,(a)completing paymentsthatIG UL GORRIN BELISARIO
  owed Alejandro Andrade Cedeno frona xvhen Jtlejandro Andrade Cedeno was the National
  Treasurer'
           ,(b) preventing Alejandro Andrade Cedeno from interfering with or impeding the
  ongoing schem e involving CLA U DIA PA TRIC IA D IAZ G UILLEN and A DR IAN JO SE

  VELASQUEZ FIGUEROA;and (c) rewarding Alejandro Andrade Cedeno for introducing
  R AU L G O R RIN BELISA RIO to CLA UD IA PATR ICIA DIA Z G U IL LEN and prom oting the

  continuation ofthe bribery schem e w ith CLA U DIA PA TR ICIA DIA Z G U ILLEN .

                  For exam ple,in furtherance of the bribery schem e and in order to prom ote the

  illegalbribery schem e,betw een in oraround D ecem ber2012 untilin oraround June 2013,IG U L

  GORR'
      IN BELISARIO wired approxim ately $l.78 million from balzk accountsin Switzerlandto
  bank accountsin the U nited States,including bank accountsin the Southern D istrictofFlorida,for

  thebenefitofAlejandroAndradeCedeno.


                                                5
Case 9:18-cr-80160-WPD Document 44 Entered on FLSD Docket 12/16/2020 Page 6 of 23




                ln addition to thebribespaid through thewiring ofm oney to and forthebenefitof

  Alejandro Andrade Cedeno,CLAUDIA PATRICIA DIAZ GUILLEN,and ADRIAN JOSE
  VELASQUEZ FIGUEROA,ITAUL GORRIN BELISARIO alsopurchasedandpaid expenses

  related to privatejets,yachts,mansions,champion horses,high-end watches,and a designer
  fashion line in the Southern DistrictofFlorida and Southern DistrictofTexasforthe benefitof

  CLAUDIA PATRICIA DIAZ GUILLEN,ADRIAN JOSE VELASQUEZ FIGUERO A,and
  AlejandroAndradeCedeno.
         21.    ln furtherance of the schem e,R AU L G O R R IN BELISA R IO received invoices

  and corresponded via e-mail with vendors for Alejandro Andrade Cedeno, CLAUDIA
  PATRICIA 9IAZ GUILLEN,and ADRIAN JOSE VELASQUEZ FIGUEROA,in orderto
  pay expensesforAlejandro Andrade Cedeno,CLAUDIA PATRICIA DIAZ GUILLEN,and
  ADRIAN JOSE VELASQUEZ FIGUEROA,whichItAIJL GORRIN BELISARIO causedto
  be paid via wiretransferfrom bank accounts in Sw itzerland and elsew here to bank accountsin the

  Southel'
         n D istrictofFlorida and elsew here.

         22.    IIA UL G O RR IN BELISA R IO caused his em ployees to m aintain a spreadsheet

  forthepurposeoftrackingcertainofthebribepaymentsmadetoandforthebenefitofAlejandro
  M drade Cedeno and C LA UD IA PA TRIC IA DIA Z G U ILLEN ,including paym ents m ade to

  and through ADRIAN JOSE VELASQUEZ FIGUEROA forthe benefit of CLAUDIA
  PA TR ICIA DIA Z GU ILLEN ,and further caused his em ployees to em ailupdated spreadsheets

  to RAUL GORRIN BELISARIO, Alejandro Andrade Cedeno, and ADRIAN JOSE
  VELASQUEZ FIGUEROA reflectingthechangesascertainpaymentsweremade.
         23.    In furtherance of the illegal bribery schem e and in order to prom ote the illegal

  bribery schem e,IG UL G O R R IN BELISAR IO continued to provide m oney and otherthings of
Case 9:18-cr-80160-WPD Document 44 Entered on FLSD Docket 12/16/2020 Page 7 of 23




   valueto and forthe benefitofCLAUDIA PATRICIA DIAZ G UILLEN and ADRIAN JOSE

   VELASQUEZ FIGUEROA,andtopayexpensesfortheirbenefit,afterCLAUDIA PATRICIA
   DIA Z G UILLEN leftoftice asthe N ationalTreasurer,in exchange forherpreviousassistance in

   providing business advantagesto ITAU L G O R RIN BELISA R IO .

                                               C O UN T 1
                      C onspiracy to V iolate the Foreign C orruptPracticesA ct
                                          (18U.S.C.j371)
          24.    The GeneralAllegations section of this Superseding lndictm entis re-alleged and

   fully incorporated herein by reference asthough fully setforth herein.

          25.    From in or arotm d 2008,through in or around 2017,in M iam i-D ade County and

  Palm Beach County,in the Southern DistrictofFlorida,and elsew here,the defendant,

                                  R AU L G O R R IN BELISA R IO ,

  did willfully,that is,with the intentto further the purpose of the conspiracy,and knowingly

  com bine,conspire,confederate,and agree with others,known and unknow n,to com m itan offense

  againstthe U nited States,to w it:

                 a.      being a dom estic concern,to willfully and corruptly m ake use ofthe m ails

  and a m eans and instrum entality of interstate com m erce in furtherance of an offer,paym ent,

  prom iseto pay,and authorization ofthe paym entofm oney,and offered,gifted,prom ised to give,

  and authorized the giving ofa thing ofvalue to a foreign ofticial,and to a person,w hile know ing

  thatalland a portion ofsuch m oney and thing of value w ould be offered,given,and prom ised,

  directly andindirectly,toaforeignofticial,forpurposesof:(A)(i)influencinganactanddecision
  ofsuchforeignofficialinhisofficialcapacity,(ii)inducingsuchforeignofficialtodoandomitto
  doanactinviolationofthelawfuldutyofsuchofticial,and(iii)securinganyimproperadvantage,
  and (B) inducing such foreign officialto use his influence with a foreign governmentand
Case 9:18-cr-80160-WPD Document 44 Entered on FLSD Docket 12/16/2020 Page 8 of 23




   instrumentality thereof to affect and intluence any act and decision of such governm ent and

  instrumentality,in order to assist R AUL GORRIN BELISARIO in obtaining and retaining

  business for and w ith,and directing business to, R AUL GORRIN BELISARIO and others, in

  violation ofTitle 15,U nited States Code, Section 78dd-2.

                 b.     while in the territory ofthe United States, to w illfully and corruptly m ake

  use of the m ails and a m eans and instrumentality of interstate com merce and do an act in

  furtheranceofan offer,paym ent,prom iseto pay, and authorization ofthepaym entofm oney,and

  offered,gifted,prom ised to give,and authorized the giving ofathingofvalueto aforeign official,

  and to aperson,whileknowing thatalland aportion ofsuch m oney and thing ofvaluewould be

  offered,given,and prom ised,directly and indireetly, to aforeign oft
                                                                     k ial,forpurposesof:(A)(i)
  influencing an actand decision of such foreign officialin his officialcapacity, (ii)inducingsuch

  foreign officialto do and om itto doan actin violation ofthelawfuldutyofsuch official, and(iii)

  securinganyimproperadvantage,and(B)inducingsuch foreign officialtousehisinfluencewith
  aforeign governm entand instrumentality thereofto affed and influence any actand decision of

  such govenzm ent and instrum entality, in order to assist R AU L G O R R IN BELISA R IO , and

  others, in obtaining and retaining business for and with,and direding business to, R AU L

  G O RR IN BELISA R IO and others,in obtaining and retaining businessforand w ith, and directing

  businessto,aperson,in violation ofTitle 15,United StatesCode, Section 78dd-3.

                              PU R PO SE O F TH E CO N SPIR ACY

         26.    ltwasapurposeofthe conspiracy to emich RAUL G ORRIN BELISARIO and

  hisco-conspiratorsby m aking and concealing corruptpaym entsto foreign officials in V enezuela,

  includingAlejandroAndradeCedenoandCLAUDIA PATRICIA DIAZ GUILLEN,inorderto
  obtain and retain contractsw ith the V enezuelan N ationalTreasury in thatcountry.



                                                 8
Case 9:18-cr-80160-WPD Document 44 Entered on FLSD Docket 12/16/2020 Page 9 of 23




                       M ANNER AND M EANS OF TH E CONSPIM CY

          27.    The m anner and m eans by which IG UL G O R R IN BELISAR IO and his co-

  conspirators soughtto accomplish the pup ose of the conspiraey included, am ong others,the

  following:

                        R AU L G O RR IN B EL ISA RIO , together w ith others, while in the

  Southem Distrid ofFloridaand elsewhere,discussed in person m akingbribepaym entstoforeign

  govenunent officials in Venezuela, including Alejandro Andrade Cedeno and CLAUDIA
  PATR ICIA DIA Z G U ILLEN , to secure their assistance in aw arding contracts to R AU L

  G O RR IN BELISA R IO .

                 b.     R AU L G O R R IN BELISA RIO , together w ith others, while in the

  Southem D istrict of Florida and elsew here,did offer to pay, prom ise to pay,and authorize the

  paym entofbribes,directly and indirectly,to and forthebenefitofforeign officialsin Venezuela,

  includingAlejandroAndradeCedeno and CLAUDIA PATRICIA DIAZ GUILLEN,to secure
  their assistance in aw arding business and providing business advantages to R AUL G O R R IN

  BELISA RIO .

                        R AUL GORRIN BELISARIO , together with others, while in the

  Southern D istrictofFlorida and elsew here,did discuss in person the m alm erand m eans by w hich

  the bribe paym entsw ere to be paid.

                        R AU L G O R RIN BELISA R IO , together w ith others, w hile in the

  Southern Distrid of Florida and elsewhere,used Com pany 1, Com pany 2,and Com pany 3 bank

  accounts,andhisownpersonalbankaccountatHSBC PrivateBank(Suisse)SA,forthepayment
  ofbribestoforeigngovernmentofficialsinVenezuela,includingAlejandroAndradeCedeno and
  C LA U DIA PATR ICIA D IA Z G U ILLEN ,to prom ote the illegalbribery schem e.



                                                 9
Case 9:18-cr-80160-WPD Document 44 Entered on FLSD Docket 12/16/2020 Page 10 of 23




                        R AUL GORRIN BELISARIO , together with others, while in the

   Southern D istrict of Florida and elsew here,did cause to be wired certain funds from the bank

   accounts ofCom pany 1,Com pany 2,and Com pany 3,as wellashis ow n personalbank account

   atHSBC PrivateBank(Suisse)SA,inSwitzerland,forthepurposeofmakingpaymentstoforeign
   governmentofficials,includingAlejandroAndradeCedeno and CLAUDIA PATRICIA DIAZ
   G U ILLE N ,in exchange for the officials'assistance in aw arding business to R AU L G O RR IN

   BELISA R IO .

                        R AU L G O R R IN BELISA R IO , together w ith others, while in the

   Southern District of Florida and elsewhere, did cause bribes to be paid for the benefit of

   CLA UD IA PA TR ICIA D IAZ G UILLEN , including through her spouse, A D RIAN JO SE

  VELASQUEZ FIGUEROA,inordertopromotetheillegalbriberyscheme.
                 g.     R AU L G O R R IN BELISA RIO ,togetherw ith others,caused paym entsto

  be to be m ade to third-party vendors to cover expenses for various luxury item s on behalf of

  CLAUDIA PATRICIA DIAZ GUILLEN andADRIAN JOSE VELASQUEZ FIGUEROA in
  the Southern DistrictofFlorida and elsewhere,in orderto prom ote the illegalbribery schem e.

                                         O V ER T A C TS

          28. In furtherance of the conspiracy and to effect the illegalobjects thereof,the
  follow ing overtacts,am ong others,w ere com m itted and caused to be com m itted in the Southenz

  D istrictofFlorida and elsew here:

                        In or around 2010, R AU L G O R RIN BE LISA RIO , G abriel A rturo

  Jim enez A ray, and others acquired a financial institution in the Dom inican Republic for the

  purpose oflaundering m oney and paying bribesto V enezuelan officials.
Case 9:18-cr-80160-WPD Document 44 Entered on FLSD Docket 12/16/2020 Page 11 of 23




                  (2)    ln oraround 2012,IkAUL GORRIN BELESARIO metwith Alejandro
   M dradeCedeno in the SouthenzDistrid ofFloridato diseussthepaym entofbribes.

                  (3)    On oraboutJune 18,2012,CLAUDIA PATRICIA DIAZ GUILLEN
   caused atransferofabond from theVenezuelanN ationalTreasury to Company 1'sbank account

   in Switzerland,and IG UL GORRIN BELISARIO wasadvisedbythebank thatthetransferwas

   contirm ed and thatthe çtcontactperson isClaudia D iaz.''

                         On or about O ctober 25, 2012, IG U L G O R RIN BELISAR IO sent an

   emailwith the subjed :1485,0005'to oneofhisemployeesandbusinesspartners,attachingwire
   instructionsforayachtcompany and stating:ûtplease make thetransferand chargeitto AV .''

                 (5)     On oraboutOctober29,2012,RAUL GORRIN BELISARIO caused a
   paymentof $485,000 to be wired from Com pany l's bank account in Switzerland to the barlk
   account of a yacht com pany located in the Southern D istrict of Florida for the benetk of

   CLAUDIA PATRICIA DIAZ GUILLEN andADRIAN JOSE VELASQUEZ FIGUEROA.
                 (6)     OnoraboutNovember13,2012,RAUL GORRIN BELISARIO eauseda
  paym entof$4.35 million tobewired from Com pany 1'sbank aeeountin Switzerland to thesame

  yachtcompany'sbank accountin the Southern DistrictofFloridain connection with thepurchase

  ofa yachtforthe benetitof CLAUDIA PATRICIA DIAZ G UILLEN and ADRIAN JO SE

  VELASQ UEZ FIG UERO A.

                        On oraboutDecember 11,2012,Alejandro Andrade Cedeno emailed to
  R AUL GO RRIN BELISARIO aeopy ofan invoiee for$14,422 forveterinary servicesandwire
  instructionsform aking the paym ent.
Case 9:18-cr-80160-WPD Document 44 Entered on FLSD Docket 12/16/2020 Page 12 of 23




                  (8)    OnoraboutDecember12,2012,RAUL GORRIN BELISARIO causeda
   paym entofapproxim ately $15,000tobewired from Company 1'sbank aceountin Switzerlandto
   a bank accountin the Southern D istrictofFlorida forthe veterinary services.

                 (9)     On oraboutJanuary29,2013,afterreceivingan emailwith thedetailsfor
   the purchase of a $1,103,371 secmity system for Alejandro Andrade Cedeno's Caracas,
   Venezuela, home, RAUL G ORRIN BELISARIO em ailed the security system proposal to

   AlejandroAndradeCedeno,addressingAlejandroAndradeCedeno asCûBoss,''andrequestedhis
   approval.

                 (10) On oraboutJanuary 30,2013,RAUL GORRIN BELISARIO caused a
   paymentof$1,103,371tobewiredfrom hispersonalbankaccountatHSBC PrivateBank(Suisse)
   SA in Sw itzerland to a bank accountin the Southern D istrictofFlorida forthe security system .

                         On or aboutFebruary 5,2013,while in W ellington,Florida,Alejandro
   AndradeCedeno em ailedR AUL G ORRIN BELISARIO acopyofan invoicefor$174,800 from
   a horse transportcom pany.

                 (12) On oraboutFebruary 7,2013,RAUL GORRIN BELISARIO caused a
  paymentof$174,800tobewired from hispersonalbank accountatHSBC PrivateBank(Suisse)
   SA in Switzerland to abank accountinN ew York forthehorsetransportcompany.

                        OnoraboutFebruary15,2013,AlejandroAndradeCedenoemailedRAUL
   GO RRIN BELESARIO the identitication ofthe individualwho should be paid for expenses

  relatedtoAlejandroAndradeCedeno'shorses.
                 (14) OnoraboutFebruary 25,2013,RAUL GORRIN BELISARIO caused a
  paym entof$150,000tobewiredfrom Company 1'sbank accountinSwitzerlandtoabank account
Case 9:18-cr-80160-WPD Document 44 Entered on FLSD Docket 12/16/2020 Page 13 of 23




   in the Southern DistrictofFloridafortheindividualto whom Alejandro AndradeCedeno owed
   horse-related expenses.

                   (15) On or about M arch 4,2013,while in W ellington,Flolida,Alejandro
   Andrade Cedeno em ailed R AU L G O R RIN BELISA R IO a copy ofw ire instructions for a horse

   transportcom pany.

                         On or about M arch 7,2013,M UL G ORRIN BELISARIO ,while in

   Southem Distrid ofFlorida,caused a paym entof$228,768 to be wired from hispersonalbank

   aecountatHSBC PrivateBank(Suisse)SA in SwitzerlandtoabankaccountinNew York forthe
   horse transportcom pany.

                         On or about M arch 15,2013, R AU L G O RR IN BE LISA R IO caused a

   paym entof $281,051 to be wired from Company 1's bank account in Switzerland to a yacht
   com pany's bank accountin the Southern D istrictofFlorida in connection w ith the purchase ofa

   yacht for the benefit of CLA UD IA PA TRIC IA D IA Z G U ILLEN and AD R IA N JO SE

   VELASQUEZ FIGUEROA.

                   (18) On or aboutM ay l7,2013,RAUL GORRIN BELISARIO caused a
  paymentof $4 m illion to be wired from Company 2's bank accountin Switzerland to a bank
   accountintheSouthern DistrictofFloridam aintained by afashion companyownedby and forthe

  benefit of CLAUDIA PATRICIA DIAZ GUILLEN and ADRIAN JOSE VELASQUEZ
   FIG UER O A .

                 (19) On oraboutMay 29,2013,Alejandro Andrade Cedeno emailed RAUL
  GO RRIN BELISARIO a copy ofan invoice for $117,062.15 forhome im provem entwork on

  AlejandroAndradeCedeno'shome.
Case 9:18-cr-80160-WPD Document 44 Entered on FLSD Docket 12/16/2020 Page 14 of 23




                  (20) On or aboutJune 6,2013,RAUL GORRIN BELISARIO caused a
   paym entof$117,087.15 to be wired from Company 2's bank accountin Switzerland to a bank
   accountin theSouthern DistrictofFloridaforthehom eim provementcom pany.

          Al1in violation ofTitle 18, United StatesCode,Section 371.

                                             C O U NT 2
                            C onspiracy to C om m itM oney Laundering
                                       (18U.S.C.j1956(h))
                 The GeneralAllegations section ofthis Superseding lndictm entisre alleged and
                                                                                      -




   fully incorporatedhereinby reference asthough fully setforth herein.

          30.    From in oraround 2008, through in oraround 2017,in M iami-Dade County and

   Palm Beach Cotm ty,in the Southern D istrictofFlorida, and elsew here,the defendants,

                                 IG U L G O R RIN BELISA R IO ,
                          C LA U DIA PA TR IC IA D IAZ G UILLEN , and
                          ADRIAN JOSE VELASQUEZ FIGUEROA,
   did know ingly and w illfully com bine, conspire,confederate,and agree with each otherand with

   others known and unknown to the Grand Jury to violate Title 18, United States Code,Section

   1956(a)(2)(A),thatis,toknowinglytransport,transmit,and transferamonetary instrumentand
   fundsto aplace in the United Statesfrom and through aplace outside ofthe United Stateswith

  theintentto promotethe carrying on ofspecified unlawfulactivity, thatis,(a)aviolationofthe

  FCPA underTitle 15,United StatesCode, Sections78dd-2and78dd-3,and(b)anoffenseagainst

  a foreign nation, specifically Venezuela, involving bribery of a public official and the

  m isappropriation,theft,and em bezzlem entofpublic fundsby orforthe benefitofapublic official
                                                                                               ,

  in violation of Title 18, United StatesCode,Sections 1956(a)(2)(A)to wit,RAUL GORRIN

  BELISA RIO agreed w ith C LA UD IA PA TR ICIA D IA Z G U ILL EN , A D R IA N JO SE

  VELASQUEZ FIGUEROA,and others, to transport, transmit, transfer, and cause to be
Case 9:18-cr-80160-WPD Document 44 Entered on FLSD Docket 12/16/2020 Page 15 of 23




   transported, transm itted, and transferred funds from Switzerland to the United States, in

   furtherance of a schem e to pay and offerm oney and otherthings ofvalue to foreign officials in

   Venezuela,includingAlejandroAndradeCedenoandCLAUDIA PATRICIA DIAZ GUILLEN,
   to obtain and retain businessforR AUL G O R RIN BELISA RIO .

           AllinviolationofTitle 18,United StatesCode,Section 1956(h).
                                         C O U N TS 3-11
                               Laundering ofM onetary lnstrum ents
                                     (18U.S.C.j 1956(a)(2)(A))
                  The GeneralAllegations section ofthis Superseding Indictmentisre-alleged and

   fully incorporated herein by reference as though fully setforth herein.

           32.    On or aboutthe dates set forth below ,in M iam i-D ade County and Palm B each

   County,in the Southern D istrictofFlorida,and elsewhere,the defendants,

                                     IG UL G O R R IN BELISA RIO ,
                              C LAU D IA PA TR ICIA D IA Z G U ILLEN ,and
                               ADRIAN JOSE VELASQUEZ FIGUEROA,
   as setforth below ,know ingly transported,transm itted,and transferred,and aided and abetted,and

   caused, the transport, transm ission, and transfer of,and attem pted to transpol't, transm it, and

   transfer,a m onetary instrum entand fundsto a place in the U nited States from and through a place

   outsidethe United States,w ith the intentto prom ote the carrying on ofspecified unlaw fulactivity.

    Count Approxim ateDate Defendant(s)                             FinancialTransaction
       3     N ovem ber 13,2012       UL G O R RIN                  W ire transfer in the am ountof
                                    ELISARIO                        approxim ately $4.35 m illion
                                                                    from an accountin Sw itzerland
                                                                    to an account located in the
                                                                    Southern DistrictofFlorida,in
                                                                    the United States.




                                                  15
Case 9:18-cr-80160-WPD Document 44 Entered on FLSD Docket 12/16/2020 Page 16 of 23




    Count ApproximateDate Defendant(s)                         FinancialTransaction
      4    D ecem ber 12,2012     U L G O R R IN B ELISA R IO W ire transfer in the am ount of
                                                               approximately $15,000 from
                                                       an accountin Switzerland to an
                                                       accountlocated in the Southern
                                                       District of Florida, in the
                                                       U nited States.
      5     January 30,2013       UL G ORRIN BELISARIO W ire transferin the amountof
                                                              approximately       $1,103,371
                                                       from an accountin Sw itzerland
                                                       to an account located in the
                                                       Southern DistrictofFlorida,in
                                                       the U nited States.
      6     February 7,2013       UL G ORRIN BELISARIO W ire transferin the amountof
                                                              approxim ately $174,800 from
                                                      an accountin Sw itzerland to an
                                                      accotmtlocated in the Southern
                                                      Distrid of New York,in the
                                                      U nited States.
      7    February25,2013        UL GORRIN BELISARIO W ire transferin the am ountof
                                                              approximately $150,000 from
                                                     an accountin Sw itzerland to an
                                                     accountlocated in the Southern
                                                     District of Florida, in the
                                                     U nited States.
     8      M arch 7,2013        UL GORRIN BELISARIO W ire transferin the am ountof
                                                              approxim ately $228,768 from
                                                              an accountin Switzerland to an
                                                              accountlocated in the Southern
                                                              District of New York,in the
                                                              United States.
     9      M arch 15,2013       UL GORRIN                    W ire transferin the am ountof
                                ELISARIO,                     approximately $281,051 from
                                LA UD IA PAT RIC IA D IA Z an accountin Sw itzerland to an
                                U ILLEN ,and               accountlocated in the Southern
                                D RIA N JO SE              D istrict of Florida, in the
                                ELASQUEZ FIGUEROA             UnitedStates.
Case 9:18-cr-80160-WPD Document 44 Entered on FLSD Docket 12/16/2020 Page 17 of 23




    Count ApproximateDate Defendant(s)                             FinancialTransaction
      10         M ay 17,20l3        UL GO RRIN                    W ire transferin the am ountof
                                   ELISARIO ,                      approxim ately $4 million from
                                    LA UD IA PA TRIC IA D IAZ an aecountin Switzerland to an
                                    U ILLEN ,and              accountlocated in the Southern
                                    DR IAN JO SE              D istrid of Flolida, in the
                                   ELASQUEZ FIGUEROA               United States.
      11         June 6,2013         U L G O R R IN                W ire transfer in the am ount of
                                   ELISARIO                        approxim ately    $117,087.15
                                                                   from an accountin Sw itzerland
                                                                   to an account located in the
                                                                   Southern DistrictofFlorida,in
                                                                   the U nited States.

           Itisfurtherallegedthatthespecitied unlawfulaetivity is: (a)a violation oftheFCPA
   tmderTitle 15,United StatesCode,Sedions78dd-2 and 78dd-3;and (b)an offense againsta
   foreign nation, specifically Venezuela, involving bribery of a public official and the

   misappropriation,theft and embezzlem entofpublicfundsby orforthebenetitofapublicofficial.

           ln violation ofTitle 18,United StatesCode, Sections1956(a)(2)(A)and2.

                                          FO R FEITUR E
                             (18U.S.C.jj981(a)(1)(/)and982(a)(1))
                 Theallegationscontained in thisSupersedinglndictm entareherere-allegedandby

  thisreference fully incorporated herein forthepurpose ofalleging forfeitureto theUnited States

  of certain property in which the defendants, IG U L G O R R IN BELISA RIO , C LAU D IA

  PATRICIA DIAZ GUILLEN,and ADRIAN JOSE VELASQUEZ FIGUEROA,have an
  interest.

                 U pon conviction of a violation of Title 15,U nited States Code, Sections 78dd-2

  and/or 78dd-3,orconspiracy to com m itsuch violation, as alleged in this Superseding lndictm ent,

  the defendantshallforfeitto the U nited States any property, realorpersonal,w hich constitutes or
Case 9:18-cr-80160-WPD Document 44 Entered on FLSD Docket 12/16/2020 Page 18 of 23




   is derived from proceeds traceable to such offense, pursuantto Title 18,United States Code,

   Sedion 981(a)(1)(C).
                  Upon conviction ofa violation ofTitle 18, United States Code,Section 1956,as

   alleged in this Superseding lndictm ent, the defendants shall forfeit to the United States any

   property,realorpersonal,involvedinsuch offense,and/oranypropertytraceabletosuchproperty,

   pursuanttoTitle18,UnitedStatesCode,Section982(a)(1).
          4.      lfany property subjectto forfeiture,as a resultof any actor omission ofthe
   defendants,

                  (a) cannotbelocatedupontheexerciseofduediligence,
                  (b) hasbeentransferredorsoldto,ordepositedwith,athirdparty,
                        hasbeenplacedbeyondthejurisdiction oftheCourt,
                  (d) hasbeen substantially diminishedinvalue,or
                  (e) hasbeen commingled with otherpropertywhich cannotbedivided without
                        difficulty,

   theUnited Statesshallbe entitledto forfeitureofsubstituteproperty undertheprovisionsofTitle

   21,United StatesCode,Section 8531),and such substituteproperty includes,butisnotlimited
   to,the follow ing:

                             140 Palom a Drive,CoralG ables,Florida 33143,.

                        (2) 144lslaDoradaBoulevard,CoralGables,Florida33143;
                        (3) 18555CollinsAvenue,Unit4401,SunnylslesBeach,Florida331604
                             21055 Y achtClub D rive,U nit2602,A ventura, Florida 33180;

                             4100 Salzedo Street, U nit804,CoralG ables,Florida 33146-
                                                                                     ,


                        (6) 4100SalzedoStreet,Unit1010,CoralGables,Florida33146;
Case 9:18-cr-80160-WPD Document 44 Entered on FLSD Docket 12/16/2020 Page 19 of 23




                              4100 Salzedo Street,U nit608, CoralGables,Florida 33146;

                         (8) 4100SalzedoStreet,Unit807,CoralGables,Florida33146;
                         (9) 4100SalzedoStreet,Unit809,CoralGables,Florida33146;
                         (10) 4100SalzedoStreet,Unit811,CoralGables,Florida33146;
                         (11) 4100SalzedoStreet,Unit813,CoralGables,Florida33146;
                              4100 Salzedo Street,Unit909, CoralGables,Florida 33146;

                              4100 Salzedo Street,Unit913, CoralGables,Florida 33146;

                         (14) 20W .531-
                                      d St,47A,New York,New York10019;
                              310 E.53th Street,Apt24C,N ew York, N ew York 10022;

                         (16) 330E.57thStreet,Apt12,New York,New York 10022;
                         (17) 60RiversideBoulevard,PH 3702,New York,NY 10069;and
                         (18) 60RiversideBoulevard,PH 3602,New York,NY 10069      .



             A llpursuantto Title 18,U nited States Code, Sections98l(a)(l)(C)and982(a)(1)andthe

    procedures setfol'
                     th in Title 21,United States Code, Section 853,as incorporated by Title 18
                                                                                              ,

    UnitedStatesCode,Section982(b)(1)andTitle28,UnitedStatesCode, Section2461(c).


                                                     A T UE Bl


                                                      O REPERSON
       J..   f r   '
                                                        &       ' 3 .&
& UN
  ARI A AFAJA          HAN
     ITED STA TES ATTORN EY
                                                     DAN IEL S.K AHN ,ACTING CH IEF
                                                     CRIM INA L D IV ISION ,FRAUD SECTION
    SOU TH         DISTRICT OF FLORID A              U .S.D EPA RTM EN T O F JU STICE


  By:                                             By:                b<
     KURT K .L KEN HEIM ER                            VAN ESSA S     ;ASSISTAN T CHIEF
     A SSISTAN T UN ITED STATES ATTO RN EY            PA UL A .HA YDEN ,TRIA L A TTORN EY

                                                19
Case 9:18-cr-80160-WPD Document 44 Entered on FLSD Docket 12/16/2020 Page 20 of 23
                                              UNITED STATES DISTRICT COURT
                                             SO UTH ERN DISTRICT OF FLOR IDA

UNITED STATES OF AM ERICA                                    CASE NO . l8-cr-8ol6o-Dimitrouleasts)

                                                            C ERTIFICATE O F TRIAL ATTO RNEY*
M UL GORRIN BELISARIO,ET AL.,
                                                            Superseding CaseInformation:
                              Defendants.        /
CourtDivijior!:(selectOne)                                  New defendanttsl            Yes V
        M laml             Key W est                        Num berofnew defendants           2
 ?'     FTL                W PB        -   FTP              Totalnumberofcounts               0

                 lhave carefully considered the allegationsofthe indictment, thenumberofdefendants,the num berof
                 probablewitnessesand the legalcomplexitiesofthelndictment/lnform ation attachedhereto.
        2.       Iam aware thatthe information supplied on this statementwillbe relied upon by the Judges ofthis
                 Coul'
                     tin setting theircalendars and scheduling criminaltrials underthe mandate ofthe Speedy Trial
                 Act,Title 28 U.S.C.Section 3161.
       3.        lnterpreter:       (YesorNo)         Yes
                 Listlanguageand/ordialect            SPANISH
       4.        Thiscasewilltake 14 daysforthepartiesto try.
       5.        Please check appropriatecategory and typeofoffense listed below:
                 (Checkonlyone)
       I         0 to 5days                                        Petty
       11        6 to 10 days                                      M inor
       I1l       l1to 20 days                    ?'                M isdem .
       IV        21to 60 days                                      Felony              z
       V         61 daysand over
       6.        HasthiscasepreviouslybeentiledinthisDistrictCourt?                 (YesorNo)      Yes
        lfyes:Judge DIM ITROULEA S                          CaseNo. 18-cr-80160
        (Attach copy ofdispositiveorder)
        Hasacomplaintbeenfiledinthismatler?                 (YesorNo)          X0
        Ifyes:M agistrate CaseNo.
        Relatedm iscellaneousnumbers:
        Defendantts)infederalcustody asof
        Defendantts)instatecustodyasof
        Rule20 from the Districtof
        Isthisapotentialdeathpenaltycase?(YesorNo)                   No
                 Doesthiscaseoriginate from a matterpending in the CentralRegion oftheU .S.Attorney'sOftice
                 priortoAugust9,2013(M ag.JudgeAlicia0.Valle)?                      Yes           No ?'
                 Doesthiscase originatefrom am atterpending intheNorthern Region oftheU .S.Attorney'sOffice
                 priortoAugust8,2014(Mag.JudgeShaniekMaynard)?                      Yes           No .'
               Doesthiscaseoriginate from a matterpending in the               alRegion oftheU .S.Attorney'sOftice
                 priortoOctober3,20l9(M ag.JudgeJaredStrauss .                         s          No z


                                                                   KURT K.LUNKENHEIMER
                                                                   ASSISTANT UNITED STATES ATTORNEY
                                                                   CourtID #A5501535
*penalty Sheetts)attached                                                                                  REV6/5/2020
Case 9:18-cr-80160-WPD Document 44 Entered on FLSD Docket 12/16/2020 Page 21 of 23




                              UN ITED STA TES DISTR IC T C O U R T
                              SOUTH ERN DISTRICT OF FLORIDA

                                         PEN A LTY SH EET
                                                   -




   D efendant'sN am e:R AU L G O RRIN BELISAR IO

   CaseNo: l8-cr-8ol6o-Dim itrouleasts)
   Count#1:

   Conspiracy tt)ViolatetheForeian CorruptPracticesAct

   Title 18.United StatesCode. Section 371

   *M ax.Penalty:Five(5)years'imprisonment
   Count#2:

   Conspiracy to Com m itM onev Launderin:

   Title 18,U nited States Code. Section 1956(h)

   *M ax.Penalty:Twenty(20)years'imprisonment
   Counts//3-11:

   Launderinc ofM onetary lnstrum ents

   Title 18.United StatesCode, Section 1956(a)(2)(A)

   *M ax.Penalty:Twenty (20)years'imprisonmentastoeach count




   *R efersonly to possible term ofincarceration, does notinclude possible fines,restitution
                                                                                            ,
           specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
Case 9:18-cr-80160-WPD Document 44 Entered on FLSD Docket 12/16/2020 Page 22 of 23




                            UNITED STATES DISTRICT COURT
                            SO U TH ERN D ISTR ICT O F FL O R ID A

                                        PEN ALTY SH EET

   Defendant'sNam e:CLAUDIA PATRICIA DIAZ GUILLEN

   CaseNo: l8-cr-8ol6o-Dimitrouleasls)
   Count#2:

   Conspiracy to Com mitM onev Latmderinc

   Title 18sUnited StatesCodem Section 1956(h)

   *M ax.Penalty:Twenty(20)years'imprisonment
   Counts//9-10:

   Latmderinc ofM onetarv lnstruments

   Title 18sUnited StatesCodesSection 1956(a)(2)(A)

   *M ax.Penalty:Twenty(20)years'imprisonmentastoeach count




   *R efersonly to possible term ofincarceration, does notinclude possible fines,restitution
                                                                                            ,
           specialassessm ents,parole term s,or forfeitures that m ay be applicable.
Case 9:18-cr-80160-WPD Document 44 Entered on FLSD Docket 12/16/2020 Page 23 of 23




                             UN ITED STA TE S D ISTR ICT CO UR T
                             SO U TH ER N D ISTRIC T O F FLO R IDA

                                         PEN A LTY SH EET

   Defendant'sNam e:ADRIAN JOSE VELA SOU EZ FIGUEROA

   CaseNo: l8-cr-8ol6o-Dim itrouleasts)

   Count#2:

   Conspiracy to Com m itM oney Laundering

   Titlç 18aUnjfed statpsCodexseçlion lg/ th)
                   -     -           -        -




   *M ax.Penalty:Twenty (20)years'imprisonment
   Cotmts//9-10:

   Latmdering ofM onetary lnstrum ents

   Title 18.United StatesCode.Section 1956(a)(2)(A)

   *M ax.Penalty:Twenty(20)years'imprisonmentastoeachcount




   *R efers only to possible term ofincarceration, doesnotinclude possible fines,restitution
                                                                                            ,
            specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
